Ron. R. 4, Rutu’loutt
CountyAuditor
Val Verde a-ty
Del Rio, Tour



                                               f@lnlon       lo.   fblsl8
                                               Ro :    Who th o r 0s o Hlo io               lo m-
                                                       ponratlau   p a id to            a
                                                       8korlrr 18 r0gm0d                    u
                                                       k0r 0r 0rri00 ud
                                                       should k lo lo n8ido r o d
                                                       cn th0 uulrul r00 r0portj
                                                       other rolatiod ~quutloM
                                                       portalal             to tha annual
                                                       r00 rooorY           0f   a    Oounty


              Iour        Z0ttOr     o?    A          t BP,
                                                          litiitr                r o 0.
                                                                                     m
rrom   thim   dapartmant            $ho r0
                                         'YY onlng pnertiaorr

                          Pnder     tha magraph wrmlttiag   the
       Ca82iolaorr                 court to allow th# aorlrr ar
       a o o untp
               M u 0r mi0
                        loappmration s.a Ilou
       or ia06 not 8               alfloally pravld0a rw,                        ma
       wa notmrxwa     r           iaaraumlqtbatru~huoffi-
       010 00mp0ruatiOn    proparlj   ia         r0.r regarded 08
       0r 0rri00, and #hotid bo 00 oorlrideraa ln the
       annualroe report?
              '9.         At .thnolow of               a yomrqrwork&oulA
       not a11 r008 00ll00tod bag    th0 rollorrlng
       yr   ba rubloot to the ~rovlriy~ relating to
        for8 owned iba prier ~oarr’t

              lS.da b a Ma d
                           iafl80rr lhOo~UEOt0h a *
       omrpald   ~080r00* a ttm g th apart 7 u r rb o
       prmsittrd          to   Urduat ma& an amowit iMlr                          the
       ourront roo8, or should 8uah a tlals br pro-
       8mtaa to the Comd8rlonor8~  Court aid w them
       bo UooldodT Qr, if not ratirtaotorj, bo oar-
       rled on       to    %a jmoper ehaanr;lt*
i




    Eon,~
        is, 4, Rmlulcutt,@agot


                W4 d8h to th8nk vu for JOIP rqpplowntal     let-
    t8r   uudor dato lr (ktob4r 17th wheroln ~00. ol..rUy th4
    above    8tat0d   qor8tlm8.

                  Inla nuo o tlo
                              dthn your          nqw8t      mr               Ozm,   you
    rotor to Artlo          8QS4,    Revlrod Qlvll  Itatmt.8,             lQQ5, rith
    th0 r0u08ing         84+md8:

                 wo h a ve   lon81aerea that    the   lr-offlolo
            oampeneatlemherelnprovldedror            00a8titd0a
            r008 0r 0rfl00    in  u0u  or th080 not 8p40iflul-
            1 proddedtar,         The 8ppUeatlon 1s hotter
            1~autrat.d     in tbs ea.0 OS a 8herlrr larnlng
            in lw r008 0r #ua a ,a        mdab a g plrd~ M U-
            0rri0z0 la mp enea otlo    i$ nl000.00    ddng a
            tom l~~1 ing     r0r th 4p a 0r & & a .a tth       a ,4
            a a x tmw
                    p r o vided  r0r wnd8r Art.     888s  1.  .The
            aoxt y4.r, lose h4 00114etr $600.00 r-8
            lamoaaurirg      l&w.

                 l8houldth4 ~1000.00 lx-affl4lo
            ution not be oonridered v008 0r
            the rheriff would be lnt1tl.d to retaln                  a
            oftb$600+00arthatmuMnotputMmin
            oxoe84    0r the $saoa,00      prorldad   r0r    ln     the
            .4eond pragmph           of Irtq.8891;

                  4QIn    oouatl48     eont.lnlng tb,WO       Or
            14.8 inhabitant., M.trlot and Oouut gflf~
            oera namedherein #hall ntaln OM dl
            8u.h 8x0888 rees until 8uoh on0 -ml,                    te-




              A8 to Qu44tloxl Iumber Two, we                Quota         rrol. pur
    letter a. r0mns

                 "It ha8 beon om eontentlon that ths
            offloer8 umual r44 report  8horlng th.
            total owp4n8aMon   r4ooiw& ror the ymr,
            lhouldbe h4ld a8 th4lm818 mount in&@-
            kradning rituth02 w mi h08   00ii00t0a h
x011.R. t. Xuuuleutt, pege 8


        rOiiOWf.?Agp-8    8-W OX.488 rO48. 8h0da OX-
        0m0i0     eompen8aMon not b4 lla a a a8 eAi408
        0r 0rrm,     th4 omoer    18 Oatitlrd to mOR0II
        M.~.t~u'#~~turddd.pb~~~nt
        00ii00ti~     to 0n*   a p.r?t 0r it.*
                                       queatlon Xumbar Throo, we quote


                *Th, Qurirf 0r
                             thl. .ouaty oolleoted
        #s 006.40 au r408 or 0ff1~4 aumg   im6.    x4
        A d Lnto th. rount7 th4 8t.a Of $ 6.4 0U lV.
        OO.. rOO8.

             m iUs h 4 lOueOtOa ()78lm rOO8 lUM d
        inlOs6,  wM o $a mo unt
                             wo uldb a dueth e8Ouutl~
        uuder Ar t.8&B, (being in 0xco88 0r $b 000.00
        r0r th4 ar 1936). Tb 8hrJI-m    eOit4n&# tht
        aorfw    F
                194  ax.slQ&sh. didnotaoll4otbl.full
        $S,OOC.OC and ba xwttined &SC.35   to oover tb
        defloitin   th0.4 two mr., notwithrtabdlng tb.
                              5
        r448 were oarned ln 156.   Cur the l.X'Xkb@. or
        MS6 bo rrta3.n.d ror 1 deficit in pi+    PUBt"

                lutiol. 89934, B8rired Clv%l Watuto.,                    1985, PO-
wuo81

             '8h4rirrB 8hau            -0         ~488fV4 #IO rOnOW-
        lng oo.tp4M~tlont

              *1* ?Or all pr00.8. l#.ued fro18 the
        su*rm    Court or Court8 0r Civil Appeal8, UXI
        BOPV4d bp’th4Z8, th4 U&W rr88 U a4 iUOW4a
        them ror almllar  aerrlcro upon pro0088 l88t14d
        rrom    th.   dl. trlet   oourt.

              48.   For .U.&.onin~            di#tZ'bt.Ild
        OOU2ltJ oOUrt8, #erring l     l14otbn llotloe.,
        notice8   to m8r84or8   of road8 uxl doling all
        other   &V&&t  bU.inr.8  Pot Oth4mf.4   provided
        for, net uceadlng OM thouaaml dollar. per’
        annumto be flud         th4 003..d...10U4T#BOrPt
        at    the   name time   0          r   OX-OmOiO          #ahrie#
        are    tixed,   uul   to be        paid out       of   the ,general
Xon, R, T.          Euudoutt,         -0.4




                   Artlola b896, R4,rirod Old1                     Statute8 of 1926,
U    UWdOa,          ~~Oa08t.

             %    hmai..iOm4r8'   hu't $8 harob &-
        b8amdirclaa~arlng00~88fianros8x-
        OftiaiO #~l-ViU. t0 tiOOrmt7OitiOid. rhrn.aO
        lUIUp4PutiOII           a     4X4088       iO48      dbh      tih.7 Ua
        allowed torotaln ahall naohtho    mxlmtm~b
        vldedrorln   thia chapter, Ihu888    dam-0
      th a lmp ena a tloa nd
                          n e x a e.8
                                   ia ..whlohtha
    - affleorr are allowed to ?eta%n8hd.k not naoh
      the-~vidediarin              hhi. ohaptar, the
        ~88iOa4~8'                  DO&      au           d.bW     OC?WKJ~atiOn
        re *rofflolo                eervloea       tin,        intholr      3
        mat,  8uOh 8      Mation 18 Bt.008.U'7, gr0
        luoh OOm&W#at =r OXI
                           ?Or Of OrfiOiO #~r*lOO.
        allowed shall not lnoroaao tie lompen8atloa Or
        the otflclalkpndtheludnumof          lo mwnea tlo n
        ind     uaoaa    allowod to W reWnod b bir
                            reo8
        uudar      thlr        Frorldod howover, GAO
                            hapter,
        efflolo herein Butmud       8hh  be allowed &?y
        arter  aa*pportrmityrorapnbliob
        al7 upon the efYlrsmtin tot0 at
        rulb4r. Of tb COWi##i02&4r#' a0Wt.a"

           Artlola 8896 Retired Clril Statutea, a8 Imwtiod,
p r o dder
         that   laoh dir&rict, eormt7 rsd prrolnet orfloor
-11    k08p  a aorreot atetount si all for8 earned by hla
md an mm8 ~ooaag into Ma hrndr aa a4po8it8.     ror eoata,
togeth4r   dth an trot rutada,r08i 0r 0rri00 and OoarmiB-
alone    in a book or in beob                     to   bo        rovlded   Mm    for   lu8h
purposo,~end fyrthar prmM48    it 8 & ll be the dut7 of the
0o~atj.uUltorlnaountl48     havlnga   oount~mdltorto      an-
nua llyluI#be tbr booka Md 8mOlmtB Of 8UOh OffiOerB
and in oountler having no         lditiOX', it.hd.lb4     th.
duty of kh4 h5d..iOXk0l'.'         to 1.0k4 th lXmdMttiOn
of aaid book. a nd lBaO\Ultir
                   h&i014       8887,.    &V%.Oa          ~@iril    8tatUt48,     U    -,
proPid         I
Hw.   R. f.     WmnioUtt, -0                 I)


      th      CiOUllQ   in    Whbh      h4    F4sdd88   l 8Wm         #t& O-
      mat in.trlplloate (an ioru draignod md
      approved by tin Mate  Audi tar)   a oe    or *hid
      #t.t4#Xlt #till be rowd         to tb pz tate
      Auditor by the dsrk  or the
      Or lrld OOULIt7
                    With in& et
      th eum  h.bren'tZled   in
      .a4   oopy’tok         fllodrith     t$o oount+War,
      If&Xi7      Otb4dBO         #Aid SOYJ #hai   b0 ribd
              tie   ~O.d#.i@l4r.’       @orrrt.  Wd   lrport
      lhdi      lhor th4 &!fiOUd Or 8u rOO8, 8oad8810~~
      a ndlapnr8atlon8 8Mtovor                     oarned b7 ,uld of-
      rioor     aux4.qf the flaoaly48q                urd 8404Ml~,
      8h~ii     HOW     th4     -tmt         or r448, 00mi88i4.n8ord
      o o mp ena a tlo
                    lolluted
                       ne        br hln due-.      W
      flual     m&l  thll’cil7 #rid r.?Ort     rhrU #on-
                                   l
      t4in 8a it0Pd.4a taEem4nt 0r lll r008,
      iom5dr8lon8 and o4mp4naatl~a         4arnea a*
      tb    fi.441 mrr tioh Wre II& oolleotod,
      togotbrdththonuu          6Xthr p&rtyuln&&
      fOO#,-•0I#d##hM                  md    OaI#IpM#atiOM      0 *    0’

               10 wouldal.0 orll pur ~ttohtlon to she latter
siaMi~Mph8      Of ktiCl8 58%   I&tiBOd Qidx 8t&ZtO#.   u

                ‘Alal   OWnnt   f40.    #e+‘ned  M&   #d&&86
             Orfl84rB           in htiei8
                             lur#d              3683,  during q
                    a    u   lXC488   Of th4 8UbTbQ8     8Ud U-
                   0w.a by thl.      a,     md rm tlmlr
      l4 r    vl0aand  .fo r the lOWiCO.         0r ~th.j.ra4p
      tie.     urd  U.i.t&i.       .nU   cluthorlud 8xp4n848,
      tO84th4r with I'll deUinqwnt rO88 oolleotod
            . ueod a! pfovidod Sn ~tlolo_8893,
      and -not                                  UP
      WI84SOl?a lJ
                 uarl48          Or a4pUtlOB   MU  UUiBtUItU
      when ourrent     fee8  ar4 lnaufflalent     8h.ll   b.
      paid into tha County Treuuq           ln t&n oounty
      Wh4rO th#    UO4.8    ~808w.




               9h4      0       neatlonr          Urdtatltuu and rrd-
      mm4hrnin 7x4                d in thj8 AC&rtW tUr$Ur#
      ahall lnolmde and apply to all offloom men-
      tioned hOr4ln in laoh Md oror   oouuty0r thi.
.




    Xon. 8. Ti ERrmuLOPtt,%O                            6



         State  mad it 1. hareb doeluwd to k th.
         lnt4nGlon of the &trgiBI. two th.t tho po-
         vlalam. or thi. A& #hall .ppl7 to l..h of
         uld Orf%U4P#, Utd .lk7#proial Yc @Il.r.l
         law lamn818t4nt dth the prori8loer br4of
         18        &WOW           Upi-               Mpr&d           +     80     fU      U
             th glh.         ~7          b4   iMO.ud.tUlt            rith        thi.     bt.

                        4l2~ oomp4zuatlori lidtatiom   8ndrd-
             1~      b~in      B.X4d 8d    a180 lppi7 to au rOO8
             md eoqmuation          whatreever ullootod by atid
             offleer      in           th4lr ciiioial            upult7,                whether
             ueountablo              a8       r408    or    8rri00       tmdoraa pe-
             Bent hu,             md      .a7 law, 6enoral or 8#4olal, to
             tha       eO.nt~i#      brob~otprr88l~Popo8&d.
             The onQ          kind rad eharutu. of oompmuatlon
             u8mt   n-088th4 g1~0tid0114 0f tihir  A0t  8h.n
             b 4 -d8 n04 i7 4b ay8h 4 r irfa      r8alp meh a n-
             #tOEI#f -18        Or fU&tiVObl boa jMti80
             ula rm         th4 rO8OT4I-7Of #to&II pOplti7, Ind
             money         roeolnd W Cwmty fudgor         and ~a~eo#
             or tb         Pawe  r0r perr0Meing    mmrl.g4    OOM-
             mni4.          which 8um 8h.u     not b eleoountablo tor
             and?&          repulxedtobe                    re~tedaaf~~rai
             orfl00.*

                        Art%014          8692,       Ravlred Clvll           Statutor,            a8   umdod,
    PaLdO.         t

                        l
                        ~7OrtiOOrWlti~edin                                thi.      -ptOP
             rho door not oolleat th8 mubum      0mouut er
             Mb r048 ror an7 fl.o.l'744r end who r.port.
             d4ilnqu4ut r448 r0r th8t ri      .bm    b4 0u-
             titled to rot4ln, whm oo lo ad ruoh part
             0r ruoh delinquent r408 a. 18 .&lolrdt to
             complete th4 mxlmum o~nratlen        luthorlaed
             b7 Artlolea S88S SBS+A, 81.3 bese'ior tha
             744~ l.n rhiah dofmquent  rear when ohwged,
             4UId a40 UtU%XI th4 MOW&    Or~#XOO88 rO88
             luthorlsod b7 3.41,and th4 r.m.3nder    af da-
             llnqueat~ r008 ror the rlaaal p~~8hl.l      bo
             pala  .a herein prodded  r0r &ken oolleotedj
.




     Xon. E. ft      xwlnlautt,        page   7


             ~o&Od,          the   protirlone     or thia’Artiali          ahall
             not apply t0 my           orflaer    after   on4   var       from
             the dmto b       ma08     to hold the orfloe to eiioh
             Uy    d4linQU4nt     rO4'iB   a p I,w in th elTeBt
             the   o r r lw
                          lr   mbg       the r048 thd   8r0 am-
             queathae     not    eolleetod the 80m0 wlthin'trolv.
             month. erter      he a0a.0. to held the 0m00,
             WM     ammad Or fOU       eollooted #hall b4 wd     b-
             to th4 80Wlt7       tn48toy.      Frovlded, ~OWUTU,
             thatnothlng           ln thl.A.tpl-4c1ld..th4            F
             o fu o r flulor008 3.~laoordenoe
                                     3        withTit
             of the Revlaod Qlril #tatutu ot 2.x..    lWZ5,
             l8 part or the mxlama   oompeneatlon.  bra rided,
             tl$aaaaehqo     -de   in thlr wtlolo  br thl.
                       not 8ppl7 to rO48 herrtoforo #UMd.=

                 ~ti*appwntfrom        tba pmml814m80fktl0l0
       88Sb, mpra, th.t ~z7 luthorlaed oompmuatlon for ox-
    ..'DfiiO~O #U-Vi044  ild        8UOh a u88  luthorlreQ to k
       allowed the &42&f    WIb%%ticle     SfX+   ltQl.8, 0od.d not
                   maximum of eoprpsnr.tlon urd lqoar                      roe8 al-
     lowed    to be ;cetalnod by Mm.

                yn 7onr firat Qu4.tlon,   we uaumtthet        th4 8h.r-
     irr l.rn.d in 1937 over md &OVIJ the upen             0r bi8
     otiiae 8nd L.l.rl.8   of d.putiO., not onl7 the #140&W
     whloh na   reported oolbated, but th. rddlt1on.l lua or
     $600.00 Woh    rra .xwportod in US aa unaolleoted.          Ohdu
     thla rtate of fattr, and ~8,000.00 be          the  tot.1 amount
     0r~ 0o1~4~~4tio~l th4 8h4ar             “e: 7 ~00i.n r0r tb
                                   oould logal
        u qf UW,    70x1 ~4 .doi.sd thet llnce h.
      1400.00 in r048, hr u7 legall* ratah       all 0r
     Of d4llnqwnt r488 lamud b7 him ln 1991 but aopeetoa ln
     2939. ml.80 two mm. EOk4 8 tot.1 of opi7 )s,eoo,c?O, &
     roe8 oarnod a ndoollLioted r o r that lir a na a lno eutwbr
     tho *tat&e, h. ml&t retain @400&         rlthout did&g           dth
     the aounty, he m7 r404In the ~~$00.00.           The $1,000.00
     paid to h!Lm au OX ofrlolo oompanratlon ror aald year to-
     gOtbOX' rith the $1400.00 .nd tlm &300,00 mad4 bi. total
     bongsnmtlon $3 000.00, th. llmlt h. oould ricelve ror l.ld
     Jur*    should tL eherirr 00ll4ot mj 0th.~ dollnqwmt rOO8
     l.rrwdin~S?,th4~uouldb0l~to             th4 #OI.StJ.~
            Xn thla  eennootlm, w call four lttontlen to ttu
804C Or hd~80n      6OPsltJ v.'&#dtu,     167 &u. ml9      Wh4r4
th4 aourt eenrtrued tin     ror   olng  lt4tut48  ae oonhned     in
          8.x148 Revlard
'cl4X'IkOll'.               @iTi7 8~tUt.8, 1914, being      OUbUtM-
tiau7   the UE. 88 th4 ~84llt~Zlb4llt.           tO..%d .l'tiO~.,
muIh e ld that   th alemal88l~er8~ court was luthorlaod to
allow oompmu.tloPr ror OX offltio l      er vleea        , lwh
                                                   prodded
.Ooqp4n*atlon, t0g49mr dth tb total amount          Or feea kw-
tabted andrr 8uoh #tOtUt        d&d Llob WI&     to mom thrn th,
mulma    and u8e88 i408 l&heriud         aad further tlmt of-
arrloie hea mare not to be regudd           u %x8088 roea,      or
whlehtheoffloer      mnwtalnanl7errodhlrd.
          It  18 rurtb8r otaroplnlon, in anewer +P JO\P reoti
qU48tiOlA,thAttb# total ~tlon           noelwd   for  tha per
18 popor     bid au a b8818 ror d4tom;tning   tb   dl8po8ltlan
of any a4lloqmnt   f448 lunod ln plor    70.r~.

            PIm4w4rtopur              th%rd      quertloa,uudertln                 taota
mbmlttod     1t I. our opinion         th.t mm0 the ,BhUur                    ool-
looted ud  retalnad for hi. #ortic  la %3S6 the 4tm of
$sl.wo, kho tot81 amount0r aOmp4n84tlon the Iar pendttea
Mm to retain ror theti par,  tb #?81,56 aolleoted by Mm
in 10897,being d4llatpntr448               au-nod byhiminlwit3,b4-
102&B t0 ths, 6OUlktg. PO part 0s mmh delinquent r408                              amy
be .'ot.h4d b him, nor ,appllsd t6 we    9p .rq Ueflolt                             in
Me  ooqpeneatf0nrorth4    pur   1954 orlQ55.

            Ill   uUredll&$    7OIU’ ~b.tlODI,           th%.    O~inbZl      18 t0 b4
00nama4d   odly in th4        light   0r and      a8    oontrollea     w      tb
apeolflo ra0t8 prumted            in our      auppl4mntal            letter    to thla
aeputl4ant.

            t!ruetbgthe        abou    Mewera          your qu48td0n8,~              are



                                        ATTO&U OPHERALOF TRXAS


                                        'e /8/ 'Sm. Jr R.
                                                              A48letmu"e